Title: To Thomas Jefferson from Nathaniel Cutting, 19 February 1798
From: Cutting, Nathaniel
To: Jefferson, Thomas


          Paris, 19 Feb. 1798. Although it has been several years since he has written, he wishes to retain a place in TJ’s memory. He congratulates the country on TJ’s acceptance of the vice presidency, but cannot commend the United States on its foreign policy or “refrain from hazzarding an opinion” based on his observations. More than a year ago he foresaw that the French government’s intentions to prevent the entry of English manufactures into the markets of Europe would lead to measures against neutral vessels bearing British goods. This policy was made manifest by the recent decree of the Directory. France has solemnly pledged war to the death against Great Britain, and French people of all political persuasions unite in “most formidable preparations for the actual Invasion of that insolent Dominatrice of the Seas.” While he will not attempt to characterize the entire political situation in Europe, he will communicate his own fears and hopes concerning the United States. First among his fears is that the British government has so influenced the United States as to put the peace and perhaps even the independence of America at risk. A lack of “early and accurate” information from Europe causes many in the United States to be misled. Regrettably the American government squandered an opportunity to become the guiding “Preceptor” of France and for the two republics to share a bond of “reciprocal interest and mutual benefit.” Once jealousy begins to dislodge calm reflection and amity in human relations, if not resisted it can lead to “the deadly blasts of Rancor.” He has no intimacy with any member of the French government but believes that he can characterize the attitude of the Directory: that France regrets that those who govern the United States and control its policy are under the sway of the Court of St. James; that the United States cannot have forgotten the French expenditures of blood and treasure during the American Revolution in defense of “sublime principles”; that France might have expected American assistance in preserving the gains of the French Revolution, and certainly would not have thought that the United States would throw its influence in favor of France’s greatest enemy, as seems now to have occurred; that the British monarchy and the French republic “cannot long exist together” and the destiny of all republics likely depends on the outcome; that this great struggle may oblige France temporarily “to infringe the regulations and injure the interests” that have heretofore governed relations of amity with other nations; that the French will work to ameliorate such infringements by “rational accommodation” with sympathetic nations, but not with any government that even covertly supports Britain, no matter how much affection the French may feel for the people represented by the offending government; and that France earnestly implores the American people not to subvert their republican virtue by heeding “vile Intriguers from proud Albion’s shore.” The Directory commands “such immense means” that clearly the United States “have much to lose and nothing to gain by taking up the Cudgels against the gigantic Republic of France!” He fears that the French government interprets the recall  and subsequent treatment of Monroe, whose conduct as minister merits esteem, to mean that Monroe’s sentiments are not those of the United States. Hearing the government of his country censured, Cutting feels compelled to write this to TJ out of duty and not from any “party-spirit.” Much of the harm to the reputation of the United States arose from the recall of Monroe, who had gone far to counter the deep feelings of “duplicity” felt by the French when they learned of Jay’s Treaty. General Pinckney’s “ill-timed importance” and “minute adhereance to unessential etiquette” on replacing Monroe were injurious to the interests of the United States. No well-informed American in Paris was surprised by the Directory’s rebuff of Pinckney, although many were astonished that the American government immediately sent him back to France in a new capacity, which demonstrated either “an ignorance of human nature” or a deliberate intention to force a rupture with France. It is most unfortunate, given the currently sensitive state of the French government, that some expressions in the president’s address to Congress in November could be construed here as disrespectful toward the French nation. “Many very enlightened men in the United States seem to be totally ignorant of the weight and influence that a few words or sentiments emaning from Public Characters acquire by traversing the Atlantic in a Newspaper,” but “fugitive expressions, born of Indiscretion and ushered into the World by inadvertence,” might make the difference between peace and war. Although some Americans might be inclined to defy France for reasons of national pride, war by the United States against “this Omnipotent Republic” would come at a frightful cost. He estimates that a war could cost the United States one hundred million dollars. Twenty million dollars of American property has been seized so far by the French, and similar losses after the onset of war would amount to even more than that total. Cutting suggests as an alternative that the United States offer France a loan of thirty million dollars, twenty million of it in the form of the property already seized by France, the whole without interest during the term of the present war and then to be repaid over ten years after the establishment of peace. “A suspicion is entertained by several Gentlemen of my acquaintance that whenever the Directory of France think proper to commence negociation with our Commissioners, It will peremptorily make certain demands which will be tantamount to a Loan; but probably the pecuniary aid they may require, will never be placed on so favorable a footing for America as that which I have indicated above.” Expression of these sentiments might bring down on Cutting “the Epithet of Jacobin,” but to see good relations between France and the United States is “the most ardent wish of my heart.” He regrets that since his return from Algiers the state of commerce has made it inconvenient for him to resume his residence at Havre de Grace. Delamotte as vice consul has “faithfully discharged” the duties of the office, and Cutting considers himself to be, at Paris, within the district of his consular office even though the presence of the consul general has made it unnecessary for him to render any official duty. He now contemplates removing to Havre and in the event of a general peace will fix himself there permanently.
        